Name: Commission Regulation (EC) No 1795/2003 of 13 October 2003 amending Annex VI to Council Regulation (EC) No 1493/1999 as regards quality wines produced in specified regions
 Type: Regulation
 Subject Matter: European Union law;  Europe;  beverages and sugar
 Date Published: nan

 Avis juridique important|32003R1795Commission Regulation (EC) No 1795/2003 of 13 October 2003 amending Annex VI to Council Regulation (EC) No 1493/1999 as regards quality wines produced in specified regions Official Journal L 262 , 14/10/2003 P. 0013 - 0013Commission Regulation (EC) No 1795/2003of 13 October 2003amending Annex VI to Council Regulation (EC) No 1493/1999 as regards quality wines produced in specified regionsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 58 thereof,Whereas:(1) Annex VI.D.1 of Regulation (EC) No 1493/1999 stipulates that quality wines psr may be produced only from grapes of wine varieties which appear on the list of the Member State of production and are harvested within the specified region.(2) However, point D.2 of that Annex provides that, until 31 August 2003 at the latest, in the case of a traditional practice governed by special provisions of the Member State of production, that Member State may permit on certain conditions, by means of express authorisations and subject to suitable controls, that a quality sparkling wine psr be obtained by adding to the basic product from which the wine is made one or more wine-sector products which do not originate in the specified region whose name the wine bears.(3) Italy has applied this derogation for the preparation of "Conegliano-Valdobbiadene" and "Montello e Colli Asolani" quality sparkling wines psr. Since the derogation expires on 31 August 2003 and the wine producers have justified that they need a limited extension to this derogation to allow them to make the necessary structural adjustments to the traditional method for producing these wines, the derogation should be extended until 31 August 2005.(4) Regulation (EC) No 1493/1999 should therefore be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1The first subparagraph of Annex VI.D.2 to Regulation (EC) No 1493/1999 is hereby replaced by the following:"As an exception to paragraph 1(a), in the case of a traditional practice governed by special provisions of the Member State of production, that Member State may until 31 August 2005 at the latest, by means of express authorisations and subject to suitable controls, permit that a quality sparkling wine psr be obtained by adding to the basic product from which the wine is made one or more wine-sector products which do not originate in the specified region whose name the wine bears, provided that:"Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 September 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 122, 16.5.2003, p. 1.